Exhibit 10.2

 

 

Published CUSIP Number:                  

 

LETTER OF CREDIT FACILITY AGREEMENT

 

Dated as of July 29, 2008

 

among

 

GT SOLAR INTERNATIONAL, INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

 

as Sole Lead Arranger and Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

11

1.03

Accounting Terms

12

1.04

[Reserved]

12

1.05

Determination of Delivery or Due Dates and Times of Day

12

1.06

Letter of Credit Amounts

13

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

13

2.01

Letters of Credit

13

2.03

Termination or Reduction of Aggregate Revolving Commitments

21

2.04

Interest

21

2.05

Computation of Interest and Fees

21

2.06

Evidence of Debt

21

2.07

Payments Generally; Administrative Agent’s Clawback

22

2.08

Sharing of Payments by Lenders

22

2.09

Extension of Stated Maturity Date

23

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

24

3.01

Taxes

24

3.02

[Reserved]

26

3.03

[Reserved]

26

3.04

Increased Costs

26

3.05

Mitigation Obligations; Replacement of Lenders

28

3.06

Survival

28

ARTICLE IV  GUARANTY

28

[RESERVED]

28

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

28

5.01

Conditions of Effectiveness

28

5.02

Conditions to all L/C Credit Extensions

29

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

31

6.01

Existence, Qualification and Power

31

6.02

Authorization; No Contravention

31

6.03

Governmental Authorization; Other Consents

31

6.04

Binding Effect

31

6.05

Financial Statements; No Material Adverse Effect

31

6.06

Litigation

32

6.07

No Default

32

6.08

Margin Regulations; Investment Company Act

32

6.09

Disclosure

32

ARTICLE VII  AFFIRMATIVE COVENANTS

33

7.01

Financial Statements

33

7.02

Certificates; Other Information

34

7.03

Notices

35

7.04

Payment of Taxes

35

7.05

Preservation of Existence

35

 

--------------------------------------------------------------------------------


 

7.06

Maintenance of Properties

36

7.07

Maintenance of Insurance

36

7.08

Compliance with Laws

36

7.09

Books and Records

36

7.10

Use of Proceeds

36

ARTICLE VIII  NEGATIVE COVENANTS

37

8.01

Liens on Cash Collateral

37

8.02

Fundamental Changes

37

8.03

Dispositions

37

8.04

Change in Nature of Business

37

8.05

Use of Proceeds

37

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

37

9.01

Events of Default

37

9.02

Remedies Upon Event of Default

39

9.03

Application of Funds

40

ARTICLE X  ADMINISTRATIVE AGENT

41

10.01

Appointment and Authority

41

10.02

Rights as a Lender

41

10.03

Exculpatory Provisions

41

10.04

Reliance by Administrative Agent

42

10.05

Delegation of Duties

42

10.06

Resignation of Administrative Agent

43

10.07

Non-Reliance on Administrative Agent and Other Lenders

44

10.08

No Other Duties; Etc.

44

10.09

Administrative Agent May File Proofs of Claim

44

10.10

Collateral Matters

45

10.11

Intercreditor Agreement

45

ARTICLE XI  MISCELLANEOUS

45

11.01

Amendments, Etc.

45

11.02

Notices; Effectiveness; Electronic Communications

47

11.03

No Waiver; Cumulative Remedies; Enforcement

48

11.04

Expenses; Indemnity; and Damage Waiver

49

11.05

Payments Set Aside

50

11.06

Successors and Assigns

51

11.07

Treatment of Certain Information; Confidentiality

54

11.08

Set-off

55

11.09

Interest Rate Limitation

55

11.10

Counterparts; Integration; Effectiveness

55

11.11

Survival of Representations and Warranties

56

11.12

Severability

56

11.13

Replacement of Lenders

56

11.14

Governing Law; Jurisdiction; Etc.

57

11.15

Waiver of Right to Trial by Jury

58

11.16

No Advisory or Fiduciary Responsibility

58

11.17

Electronic Execution of Assignments and Certain Other Documents

58

11.18

USA PATRIOT Act

59

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

Customary Fee of L/C Issuer

 

2.01

Commitments and Applicable Percentages

 

11.02

Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

5.02

Form of Security Agreement

 

11.06-1

Form of Assignment and Assumption

 

11.06-2

Form of Administrative Questionnaire

 

 

--------------------------------------------------------------------------------


 

LETTER OF CREDIT FACILITY AGREEMENT

 

This LETTER OF CREDIT FACILITY AGREEMENT is entered into as of July 29, 2008
among GT SOLAR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent and
L/C Issuer.

 

The Borrower has requested that the Lenders provide a $150 million cash secured
letter of credit facility for the purposes set forth herein, and the Lenders are
willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 


1.01                           DEFINED TERMS.


 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).

 

“Agreement” means this Letter of Credit Facility Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of the obligation of the L/C Issuer to make L/C
Credit Extensions has been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means 0.25% per annum.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06-1 or any other form approved by the Administrative
Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 31, 2008, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.03, and (c) the date of termination of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Cash Collateral” means cash and Cash Equivalents held in the Cash Collateral
Account.

 

“Cash Collateral Account” means a deposit account or securities account of the
Borrower that (a) is maintained with the Administrative Agent or an Affiliate of
the Administrative Agent, (b) is subject to a Lien granted under the Collateral
Documents to secure the Obligations, (c) is specifically designated by the
Borrower as a collateral account and (d) if such deposit account or securities
account is maintained with an Affiliate of the Administrative Agent, is subject
to a Control Agreement.

 

2

--------------------------------------------------------------------------------


 

“Cash Collateralize” means, with respect to any Letter of Credit, to deposit
into the Cash Collateral Account cash and Cash Equivalents in an amount equal to
100% of the amount of such Letter of Credit (as determined in accordance with
Section 1.06).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition and (b) money market mutual funds subject to Rule 2a-7 of the
Investment Company Act of 1940.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or, to the
extent having the force of law, in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive having the force of law by any
Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding (x) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan and (y) GFI) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of thirty-five percent (35%)
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

3

--------------------------------------------------------------------------------


 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Borrower
pursuant to the terms of this Agreement or any other Loan Document.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means an agreement among the Borrower, the Administrative
Agent and the Person maintaining the Cash Collateral Account, in form and
substance reasonably satisfactory to the Administrative Agent, granting control
to the Administrative Agent over the Cash Collateral Account.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund participations
in L/C Obligations required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any

 

4

--------------------------------------------------------------------------------


 

Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to

 

5

--------------------------------------------------------------------------------


 

comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(i) or (ii).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“GFI” means, collectively, OCM/GFI Power Opportunities Fund II, L.P. and OCM/GFI
Power Opportunities Fund II (Cayman), L.P. and their Affiliates.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” means, with respect to any payment by the L/C Issuer under a Letter
of Credit, the date of such payment or, if notice of such payment is not
provided to the Borrower by the L/C Issuer prior to 11:00 a.m. on the date of
such payment, the first Business Day for which notice of such is provided by the
L/C Issuer to the Borrower prior to 11:00 a.m.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

6

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date among the Borrower, the Administrative Agent and the administrative
agent under the Revolving Credit Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall not be deemed to have expired and shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

 

7

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Fee” has the meaning specified in Section 2.01(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, each Issuer Document, the Collateral
Documents and the Intercreditor Agreemeent.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment on the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents; (c) a material
impairment on the ability of the Borrower to perform its obligations under any
Loan Document; or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document.

 

“Material Indebtedness” means any Indebtedness (as such term is defined in the
Revolving Credit Agreement as in effect on the date hereof but excluding
Indebtedness arising under the Loan Documents and Indebtedness arising under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
date of the termination or expiration of the commitments under, or the
refinancing or replacement of, the Revolving Credit Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming

 

8

--------------------------------------------------------------------------------


 

such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

9

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding L/C Obligations and
participations therein or (b) if the Commitments have been terminated, the
outstanding L/C Obligations and participations therein.  The unfunded
Commitments of, and the outstanding L/C Obligations and participations therein
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and any other officer of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Revolving Commitment” means, as to each Lender, its obligation to purchase
participations in L/C Obligations in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.02, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of the Closing
Date among the Borrower, the Subsidiaries identified therein, the lenders
identified therein and Bank of America, as administrative agent.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the security agreement executed in favor of the
Administrative Agent by the Borrower in substantially the form of Exhibit 5.02
(with such changes thereto as the Administrative Agent and the Borrower may
agree).

 

“Stated Maturity Date” means July 29, 2011; provided, however, that if such date
is not a Business Day, the Stated Maturity Date shall be the next preceding
Business Day

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.  For purposes of the Loan Documents
(other than Section 7.01(a) and Section 7.01(b) of this Agreement), Permitted
Joint Ventures (as defined in the Revolving Credit Agreement) shall not
constitute Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or

 

10

--------------------------------------------------------------------------------


 

forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $5 million.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.01(c)(i).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 


1.02                           OTHER INTERPRETIVE PROVISIONS.


 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other

 

11

--------------------------------------------------------------------------------


 

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


 1.03                        ACCOUNTING TERMS.


 

(a)                                  Generally.  Except as otherwise
specifically prescribed herein, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements except for changes concurred in by the Borrower’s
independent certified public accountants.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 


1.04                           [RESERVED].


 


1.05                           DETERMINATION OF DELIVERY OR DUE DATES AND TIMES
OF DAY.


 

If any financial statement, notice, certificate or other document required
pursuant to any Loan Document becomes due or is deliverable on a day other than
a Business Day, then the delivery date or due

 

12

--------------------------------------------------------------------------------


 

date of such financial statement, notice, certificate or other deliverable shall
be extended to the next succeeding Business Day.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

 


1.06                           LETTER OF CREDIT AMOUNTS.


 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that (a) with respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time and (b) if the stated amount of
any Letter of Credit has been permanently reduced, then for purposes of this
Section 1.06 the stated amount of such Letter of Credit shall be reduced by the
amount of such permanent reduction.

 


ARTICLE II


 


THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01                           LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.01, (1) from time to time on any Business
Day during the period from the Closing Date until the Maturity Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the aggregate Outstanding Amount of all L/C
Obligations shall not exceed the Aggregate Revolving Commitments and (y) the
aggregate Outstanding Amount of any Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Commitment.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                              subject to Section 2.01(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

13

--------------------------------------------------------------------------------


 

(B)                                the expiry date of such requested Letter of
Credit would occur more than twelve months after the Maturity Date, unless all
the Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to borrowers
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 a default of any Lender’s obligations to
fund under Section 2.01(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension

 

15

--------------------------------------------------------------------------------


 

Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date twelve months after
the Maturity Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.01(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  On the
date of any payment by the L/C Issuer under a Letter of Credit, the
Administrative Agent shall, automatically and without any notice, cure or grace
period to the Borrower, setoff against and apply Cash Collateral in an amount
sufficient to reimburse the L/C Issuer in full of the amount of such drawing. 
If the Cash Collateral is insufficient to reimburse the L/C Issuer in full for
the amount of such drawing, then by not later than 11:00 a.m. on the Honor Date
the Borrower shall reimburse the L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing (less any portion thereof
reimbursed with Cash Collateral) plus, if the Honor Date occurs after the date
of such drawing, interest on the amount of such drawing from the date of such
drawing at a rate equal to the Base Rate plus the Applicable

 

16

--------------------------------------------------------------------------------


 

Rate.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.01(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.01(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully reimbursed for any reason (including if the Cash Collateral is
insufficient to reimburse the L/C Issuer in full for the Unreimbursed Amount),
the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.01(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.01.

 

(iv)                              Until each Lender funds its L/C Advance
pursuant to this Section 2.01(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.01(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.01(c) by the time specified in Section 2.01(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.01(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.01(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

18

--------------------------------------------------------------------------------


 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, willful misconduct or bad faith; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.01(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct, gross negligence or bad faith or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.

 

(i)                                     Cash Collateral shall, at the direction
of the Borrower, be invested in Cash Equivalents selected by the Borrower.

 

(ii)                                  Within two (2) Business Days following
notice by the Administrative Agent to the Borrower that for any reason the
aggregate Outstanding Amount of all L/C Obligations exceed the Cash Collateral,
the Borrower shall deposit Cash Collateral in an amount equal to such excess
into the Cash Collateral Account.

 

19

--------------------------------------------------------------------------------


 

(iii)                               If the Cash Collateral Account is maintained
with or held by an Affiliate of the Administrative Agent, cause the Cash
Collateral Account to be subject to a Control Agreement at all times.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(j)                                     Customary Fees of L/C Issuer.  The
Borrower will pay to the L/C Issuer, for its own account, the reasonable and
customary issuance, presentation, amendment and other processing fees, and other
reasonable and standard costs and charges, of the L/C Issuer relating to letters
of credit as from time to time in effect.  The issuance, presentation, amendment
and other processing fees, and other standard cost and charges, of the L/C
Issuer in effect on the Closing Date are as set forth on Schedule 1.01.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.02                           Increases in Aggregate Revolving Commitments.

 

The Borrower shall have the right, upon at least five (5) Business Days’ prior
written notice to the Administrative Agent, to increase the Aggregate Revolving
Commitments by up to $50 million in the aggregate in up to three increases at
any time prior to the date that is six (6) months prior to the Maturity Date,
subject, however, in any such case, to satisfaction of the following conditions
precedent:

 

(A)                              no Default shall have occurred and be
continuing on the date on which such increase is to become effective;

 

(B)                                such increase shall be in a minimum amount of
$10 million and in integral multiples of $5 million in excess thereof;

 

20

--------------------------------------------------------------------------------


 

(C)                                such requested increase shall only be
effective upon receipt by the Administrative Agent of (x) additional Commitments
in a corresponding amount of such requested increase from either existing
Lenders and/or one or more other Persons that qualify as Eligible Assignees (it
being understood and agreed that no existing Lender shall be required to provide
an additional Commitment) and (y) documentation from each Person providing an
additional Commitment evidencing its additional Commitment and its obligations
under this Agreement in form and substance reasonably acceptable to the
Administrative Agent; and

 

(D)                               the Administrative Agent shall have received
all documents (including resolutions of the board of directors of the Borrower
and the Guarantors) it may reasonably request relating to the corporate or other
necessary authority for such increase and the validity of such increase in the
Aggregate Revolving Commitments, and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent.

 


2.03                           TERMINATION OR REDUCTION OF AGGREGATE REVOLVING
COMMITMENTS.


 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of L/C Obligations; provided that (i) any such notice shall be received
by the Administrative Agent not later than 12:00 noon five (5) Business Days
prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage.  All fees accrued with respect thereto until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

 


2.04                           INTEREST.


 

Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 


2.05                           COMPUTATION OF INTEREST AND FEES.


 

All computations of interest based on the Base Rate when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each L/C Borrowing for the day on which the L/C Borrowing is deemed
made, and shall not accrue on an L/C Borrowing, or any portion thereof, for the
day on which such L/C Borrowing or such portion is paid, provided that any L/C
Borrowing that is repaid on the same day on which it is made shall, subject to
Section 2.07(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 


2.06                           EVIDENCE OF DEBT.


 

Each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative

 

21

--------------------------------------------------------------------------------


 

Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 


2.07                           PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
CLAWBACK.


 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 

(b)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Obligations of Lenders Several.  The
obligations of the Lenders hereunder to fund participations in Letters of Credit
and to make payments pursuant to Section 11.04(c) are several and not joint. 
The failure of any Lender to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so purchase
its participation or to make its payment under Section 11.04(c).

 

(d)                                 Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

22

--------------------------------------------------------------------------------


 


2.08                           SHARING OF PAYMENTS BY LENDERS.


 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective amounts owing them,
provided that:

 

(i)                                     if any such subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a subparticipation
in L/C Obligations to any assignee or participant, other than to the Borrower or
any Subsidiary (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 


2.09                           EXTENSION OF STATED MATURITY DATE.


 

(a)                                  Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 60 days and not later than 45 days prior to the Stated Maturity
Date then in effect, request that each Lender extend the Stated Maturity Date
then in effect by one (1) year.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 30 days prior to the Stated Maturity Date then in effect (the
“Notice Date”), advise the Administrative Agent whether or not such Lender
agrees to such extension.  The Stated Maturity Date then in effect shall be
extended by one year if each Lender agrees to such extension.  Any Lender that
does not so advise the Administrative Agent by the Notice Date shall be deemed
to have not approved such extension.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.  The Borrower
may request only two extensions of the Stated Maturity Date

 

(b)                                 Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, the extension of the Stated Maturity Date
pursuant to this Section shall not be effective unless:

 

(i)                                     no Default shall exist; and

 

(ii)                                  the representations and warranties of the
Borrower contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.

 

23

--------------------------------------------------------------------------------



 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                           TAXES.


 

(a)                                  Payments Free of Taxes – Obligation to
Withhold: Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes.  Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the

 

24

--------------------------------------------------------------------------------


 

Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental
Authority, as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Law to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders: Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is a resident for tax purposes in the United States

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the

 

25

--------------------------------------------------------------------------------


 

Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)                                each Foreign Lender that is entitled under
the Internal Revenue Code or any applicable treaty to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)                                    executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                                executed originals of Internal Revenue
Service Form W-8ECI,

 

(III)                            executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)                                executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 


3.02                           [RESERVED].


 


3.03                           [RESERVED].


 


3.04                           INCREASED COSTS.

 

26

--------------------------------------------------------------------------------


 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit or any participation in a Letter of Credit, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer any
other condition, cost or expense affecting this Agreement or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the L/C Issuer, the Borrower
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer, together with reasonable supporting
documentation or calculations, setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions

 

27

--------------------------------------------------------------------------------


 

is retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof).

 


3.05                           MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its participations in L/C Obligations hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 


3.06                           SURVIVAL.


 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 


ARTICLE IV


 


GUARANTY


 


[RESERVED]


 


ARTICLE V


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


5.01                           CONDITIONS OF EFFECTIVENESS.


 

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

 

(a)                                  Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the Borrower
and, in the case of this Agreement, by each Lender.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Borrower,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance reasonably satisfactory to the Administrative
Agent.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     copies of the Organization Documents of
the Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation, the
state of its principal place of business and each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Revolving Credit Agreement.  The Revolving
Credit Agreement shall have closed and become effective.

 

(e)                                  Fees.  Receipt by the Administrative Agent,
the Arranger and the Lenders of any fees required to be paid on or before the
Closing Date.

 

(f)                                    Attorney Costs.  The Borrower shall have
paid all reasonable and documented fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.04, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 


5.02                           CONDITIONS TO ALL L/C CREDIT EXTENSIONS.


 

The obligation of the L/C Issuer to make any L/C Credit Extension is subject to
the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article VI or any other Loan Document, or which are
contained in any document executed by the Borrower

 

29

--------------------------------------------------------------------------------


 

and furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such L/C
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

 

(b)                                 No Default shall exist, or would result from
such proposed L/C Credit Extension or from the application of the proceeds
thereof.

 

(c)                                  The Borrower shall not have sufficient
availability under the Revolving Credit Agreement to obtain the requested L/C
Credit Extension under the Revolving Credit Agreement.

 

(d)                                 The Borrower shall have Cash Collateralized
such Letter of Credit.

 

(e)                                  The Administrative Agent and the L/C Issuer
shall have received a Letter of Credit Application in accordance with the
requirements hereof.

 

(f)                                    If the requested L/C Credit Extension is
the initial request for an L/C Credit Extension under this Agreement, then:

 

(i)                                     The Administrative Agent shall have
received executed counterparts of the Security Agreement properly executed by a
Responsible Officer of the Borrower.

 

(ii)                                  The Borrower shall have opened the Cash
Collateral Account.

 

(iii)                               If the Cash Collateral Account is maintained
with an Affiliate of the Administrative Agent, then the Administrative Agent
shall have received a Control Agreement properly executed by the Borrower and
the Person maintaining the Cash Collateral Account.

 

(iv)                              The Administrative Agent shall have received a
favorable opinion of legal counsel to the Borrower, addressed to the
Administrative Agent and each Lender, dated as of the date of the Security
Agreement, and in form and substance reasonably acceptable to the Administrative
Agent.

 

(v)                                 The Administrative Agent shall have received
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
the Responsible Officer executing and delivering the Security Agreement.

 

Each Letter of Credit Application submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
L/C Credit Extension.

 

30

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 


6.01                           EXISTENCE, QUALIFICATION AND POWER.


 

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 


6.02                           AUTHORIZATION; NO CONTRAVENTION.


 

The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary corporate or other organizational
action, and do not (a) contravene the terms of any of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 


6.03                           GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.


 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document other than (i) those that have already been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 


6.04                           BINDING EFFECT.


 

Each Loan Document has been duly executed and delivered by the Borrower.  Each
Loan Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by (i) applicable Debtor Relief Laws and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 


6.05                           FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

31

--------------------------------------------------------------------------------


 

(b)                                 From the date of the Audited Financial
Statements to and including the Closing Date, there has been no disposition
(voluntary or involuntary) of any material part of the business or property of
the Borrower and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.

 

(c)                                  The financial statements delivered pursuant
to Section 7.01(a) and (b) have been prepared in accordance with GAAP (except as
may otherwise be permitted under Section 7.01(a) and (b)) and present fairly (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

 

(d)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 


6.06                           LITIGATION.


 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after reasonable investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) could reasonably be expected to have a Material Adverse Effect.

 


6.07                           NO DEFAULT.


 

(a)                                  Neither the Borrower nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 


6.08                           MARGIN REGULATIONS; INVESTMENT COMPANY ACT.


 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to any restriction contained in any agreement or instrument
between the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 9.01(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 


6.09                           DISCLOSURE.


 

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all

 

32

--------------------------------------------------------------------------------


 

other matters known to it, that could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under and the time at
which they were made and taken as a whole, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time.

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder (other than contingent indemnification obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall and shall cause each Subsidiary to:

 


7.01                           FINANCIAL STATEMENTS.


 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

 

(a)                                  as soon as available, but in any event
within ninety days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within forty-five days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity and cash flows,
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the

 

33

--------------------------------------------------------------------------------


 

foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.

 


7.02                           CERTIFICATES; OTHER INFORMATION.


 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

 

(a)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of the Borrower or any Subsidiary, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower or any Subsidiary may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them;

 

(c)                                  promptly, and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Subsidiary; and

 

(d)                                 promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of

 

34

--------------------------------------------------------------------------------


 

the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not marked as
“Public Side Information”.  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 


7.03                           NOTICES.


 

(a)                                  Promptly notify the Administrative Agent
and each Lender of the occurrence of any Default.

 

(b)                                 Promptly notify the Administrative Agent and
each Lender of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  Promptly notify the Administrative Agent
and each Lender of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

 


7.04                           PAYMENT OF TAXES


 

Pay and discharge, as the same shall become due and payable, all its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

 


7.05                           PRESERVATION OF EXISTENCE.


 

(a)                                  Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization.

 

(c)                                  Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Preserve or renew all of its intellectual
property rights that are material to the operation of their respective
businesses, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 


7.06                           MAINTENANCE OF PROPERTIES.


 

(a)                                  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and loss from casualty
or condemnation excepted, and provided that the Borrower or any Subsidiary may
discontinue or cease to maintain any such properties and equipment if they are
no longer used or useful in the business and so long as such discontinuance or
failure to maintain could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 


7.07                           MAINTENANCE OF INSURANCE.


 

Maintain in full force and effect insurance with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 


7.08                           COMPLIANCE WITH LAWS.


 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 


7.09                           BOOKS AND RECORDS.


 

(a)                                  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP in all
material respects consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

 

(b)                                 Maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Subsidiary,
as the case may be.

 


7.10                           USE OF PROCEEDS.


 

Use the Letters of Credit for lawful corporate purposes.

 

36

--------------------------------------------------------------------------------



 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder (other than contingent indemnification obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall not:

 


8.01                           LIENS ON CASH COLLATERAL.


 

Create, incur, assume or suffer to exist any Lien upon any Cash Collateral or
the Cash Collateral Account other than the Liens arising under the Loan
Documents.

 


8.02                           FUNDAMENTAL CHANGES.


 

Merge, dissolve, liquidate or consolidate with or into another Person, unless
the Borrower is the continuing or surviving Person.

 


8.03                           DISPOSITIONS.


 

Sell, transfer, license, lease or otherwise dispose of, or permit its
Subsidiaries to sell, transfer, license, lease or otherwise dispose of, all or
substantially all of the property of the Borrower and its Subsidiaries taken as
a whole.

 


8.04                           CHANGE IN NATURE OF BUSINESS.


 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 


8.05                           USE OF PROCEEDS.


 

Use any L/C Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 


ARTICLE IX


 


EVENTS OF DEFAULT AND REMEDIES


 


9.01                           EVENTS OF DEFAULT.


 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any L/C Obligation, or any fee due hereunder, or (iii) within ten
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

37

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.

 

(i)            The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five days; or

 

(ii)           The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 2.01(g), Section 7.05(a) or 7.10 or
Article VIII; or

 

(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of the Borrower becomes aware of such failure or (ii) notice
thereof shall have been given by the Administrative Agent or any Lender to the
Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) The Borrower or any Subsidiary fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after the expiration of any applicable cure
period in respect of any Material Indebtedness; (ii) the Borrower or any
Subsidiary fails to observe or perform any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required and after the
expiration of any applicable cure period, such Material Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Material Indebtedness to be made, prior to its stated maturity; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

 

38

--------------------------------------------------------------------------------


 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due; (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty days after its issue or levy; or (iii) any writ or warrant
of attachment or execution or similar process is issued or levied against any of
the Cash Collateral; or

 

(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of sixty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or such judgment is not otherwise satisfied; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnification obligations), ceases to be in full force
and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 


9.02         REMEDIES UPON EVENT OF DEFAULT.


 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)           declare all amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

 

(c)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

39

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate and all unpaid amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 


9.03         APPLICATION OF FUNDS.


 

After the exercise of remedies provided for in Section 9.02 (or after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States) any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including the reasonable
and documented fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the L/C Borrowings, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of L/C Borrowings and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit that
is not then Cash Collateralized, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations) have been paid in full, to the Borrower or as
otherwise required by Law.

 

Subject to Section 2.01(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

40

--------------------------------------------------------------------------------


 


ARTICLE X


 


ADMINISTRATIVE AGENT


 


10.01       APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by the Borrower to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 


10.02       RIGHTS AS A LENDER.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 


10.03       EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be

 

41

--------------------------------------------------------------------------------


 

expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence, willful misconduct or bad faith.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


10.04       RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 


10.05       DELEGATION OF DUTIES.


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory

 

42

--------------------------------------------------------------------------------


 

provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 


10.06       RESIGNATION OF ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above and subject to
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed); provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

43

--------------------------------------------------------------------------------


 


10.07       NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.


 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 


10.08       NO OTHER DUTIES; ETC.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 


10.09       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether any L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

                (a)           to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the L/C Obligations
and all other Obligations arising under the Loan Documents that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.01(i) and
(j) and 11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

44

--------------------------------------------------------------------------------


 


10.10       COLLATERAL MATTERS.


 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)           to (i) upon the termination of the Aggregate Revolving
Commitments, the payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, release its Lien on all Cash Collateral, (ii) upon the expiration or
termination of any Letter of Credit or the permanent reduction of the stated
amount of any Letter of Credit, release its Lien on Cash Collateral in an amount
equal to the amount, if any, by which the aggregate amount of Cash Collateral
exceeds the aggregate Outstanding Amount of all L/C Obligations and
(iii) release its Lien on Cash Collateral consisting of interest and regular
cash dividends on Cash Equivalents held in the Cash Collateral Account provided
that, after giving effect to such release, the aggregate Outstanding Amount of
all L/C Obligations shall not exceed the Cash Collateral; and

 

(b)           to enter into and perform its obligations under the Intercreditor
Agreement.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its Lien in
Cash Collateral or to enter into and perform its obligations under the
Intercreditor Agreement, in each case pursuant to this Section 10.10.

 


10.11       INTERCREDITOR AGREEMENT.


 

Each of the Lenders hereby acknowledges that it has received and reviewed the
Intercreditor Agreement and agrees to be bound by the terms thereof.  Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 11.06 or Section 2.02) hereby (i) acknowledges that Bank of America is
acting under the Intercreditor Agreement in multiple capacities as the
Administrative Agent and the administrative agent under the Revolving Credit
Agreement and (ii) waives any conflict of interest arising out of Bank of
America acting in such capacities in accordance with the terms and conditions
thereof, now contemplated or arising hereafter thereunder and, to such extent,
agrees not to assert against Bank of America any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.  Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 11.06 or
Section 2.02) hereby agrees and acknowledges that Bank of America shall enter
into the Intercreditor Agreement in such capacities and agrees that Bank of
America, in its various capacities thereunder, may take such actions as are
contemplated by the terms of the Intercreditor Agreement.

 


ARTICLE XI


 


MISCELLANEOUS


 


11.01       AMENDMENTS, ETC.


 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)           no such amendment, waiver or consent shall:

 

45

--------------------------------------------------------------------------------


 

(i)            extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any L/C Borrowing or to reduce any fee payable hereunder;

 

(iv)          change Section 2.08 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)           change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(vi)          release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)         release the Borrower without the consent of each Lender; or

 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it; and

 

(c)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the L/C Obligations, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iii) the
Required

 

46

--------------------------------------------------------------------------------


 

Lenders shall determine whether or not to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 


11.02       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.


 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM

 

47

--------------------------------------------------------------------------------


 

THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses resulted from the gross negligence,
willful misconduct or bad faith of such Agent Party or any of its Related
Parties; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 


11.03       NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT.


 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

48

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.08), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.08, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 


11.04       EXPENSES; INDEMNITY; AND DAMAGE WAIVER.


 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during an Event of Default in connection with
any workout, restructuring or negotiations in respect of such Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in

 

49

--------------------------------------------------------------------------------


 

the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (x) the gross negligence, willful
misconduct or bad faith of such Indemnitee or any Related Party of such
Indemnitee or (y) a claim brought by one Indemnitee against another Indemnitee
except with respect to any claim brought by or initiated against the Borrower or
any Subsidiary with respect to any Indemnitee.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.07(c).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Letter
of Credit or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, willful misconduct or bad faith of
such Indemnitee.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand (accompanied by a reasonably detailed
written invoice) therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 


11.05       PAYMENTS SET ASIDE.


 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises

 

50

--------------------------------------------------------------------------------


 

its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 


11.06       SUCCESSORS AND ASSIGNS.


 

                (a)           Successors and Assigns Generally.  The provisions
of this Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of the parties hereto and thereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

                (b)           Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

                (i)            Minimum Amounts.

 

                                (A)          in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment (and the related
L/C Advances and unfunded participations in L/C Obligations) or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

                                (B)           in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes L/C Advances and unfunded participations in L/C
Obligations thereunder) or, if the Commitment is not then in effect, the L/C
Advances and unfunded participations in L/C Obligations of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has

 

51

--------------------------------------------------------------------------------


 

occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

                (ii)           Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s Commitments, and rights and obligations with respect thereto, assigned;

 

                (iii)          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

                (A)          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

                (B)           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

                (C)           the consent of the L/C Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

                (iv)          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

                (v)           No Assignment to Borrower.  No such assignment
shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

                (vi)          No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee

 

52

--------------------------------------------------------------------------------


 

Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

                (c)           Register.  The Administrative Agent, acting solely
for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

                (d)           Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment (including such Lender’s L/C
Advances and unfunded participations in L/C Obligations)); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vii) of the Section 11.01(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 and
3.04 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.08 as though it were a Lender.

 

                (e)           Limitation on Participant Rights.  A Participant
shall not be entitled to receive any greater payment under Section 3.01 or 3.04
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

                (f)            Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment pursuant to subsection (b) 

 

53

--------------------------------------------------------------------------------


 

above, Bank of America may, upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make fund risk participations in
Unreimbursed Amounts pursuant to Section 2.01(c)).  Upon the appointment of a
successor L/C Issuer, (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 


11.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.


 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives in connection with the Loan Documents and
the transactions contemplated thereby (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that such Person disclosing such Information shall, to the extent
practical (but without liability for failure to do so), give the Borrower
advance notice of such disclosure to the extent not prohibited by law, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
become a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public

 

54

--------------------------------------------------------------------------------


 

information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 


11.08       SET-OFF.


 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower then due and owing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 


11.09       INTEREST RATE LIMITATION.


 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the L/C Obligations or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 


11.10       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

55

--------------------------------------------------------------------------------


 


11.11       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any L/C Credit Extension, and shall continue in full
force and effect as long as any Obligation hereunder (other than contingent
indemnification obligations) shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

 


11.12       SEVERABILITY.


 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


11.13       REPLACEMENT OF LENDERS.


 

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

56

--------------------------------------------------------------------------------


 

(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments, L/C Advances and unfunded
participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


11.14       GOVERNING LAW; JURISDICTION; ETC.


 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

57

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 


11.15       WAIVER OF RIGHT TO TRIAL BY JURY.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


11.16       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.


 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower and its
Affiliates.  To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 


11.17       ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS.


 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable

 

58

--------------------------------------------------------------------------------


 

law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.


 


11.18       USA PATRIOT ACT.


 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

[SIGNATURE PAGES FOLLOW]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Letter of Credit
Facility Agreement to be duly executed as of the date first above written.

 

BORROWER:

GT SOLAR INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

By:

/s/ Thomas M. Zarrella

 

 

 

Name: Thomas M. Zarrella

 

 

 

Title: President and CEO

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Liliana Claar

 

 

 

Name: Liliana Claar

 

 

 

Title: Vice President

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

 

 

as a Lender, L/C Issuer

 

 

 

 

 

 

 

By:

/s/ William J. Rowe

 

 

 

Name: William J. Rowe

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Brian Caldwell

 

 

 

Name: Brian Caldwell

 

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Morenikeji Ajayi

 

 

 

Name: Morenikeji Ajayi

 

 

 

Title: Associate

 

 

--------------------------------------------------------------------------------


 

Exhibit 5.02

 

FORM OF SECURITY AGREEMENT

 

SECURITY AGREEMENT

 

                THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of
July     , 2008 among GT SOLAR INTERNATIONAL, INC., a Delaware corporation (the
“Obligor”), and BANK OF AMERICA, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the holders of the Secured
Obligations (defined below).

 

RECITALS

 

                WHEREAS, pursuant to the Letter of Credit Facility Agreement (as
amended, modified, supplemented, increased, extended, restated, refinanced and
replaced from time to time, the “Facility Agreement”) dated as of the date
hereof among the Obligor, the Lenders identified therein and the Administrative
Agent, the L/C Issuer has agreed to issue Letters of Credit for the account of
the Obligor upon the terms and subject to the conditions set forth therein; and

 

                WHEREAS, this Agreement is required by the terms of the Facility
Agreement.

 

                NOW, THEREFORE, in consideration of these premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

                1.             Definitions.

 

(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Facility Agreement, and the following
terms which are defined in the Uniform Commercial Code in effect from time to
time in the State of New York except as such terms may be used in connection
with the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply (the “UCC”):  As-Extracted
Collateral, Consumer Goods, Deposit Account, Farm Products, Financial Asset,
General Intangible, Instrument, Investment Property, Manufactured Home,
Proceeds, Securities Entitlement, Securities Account, Securities Intermediary,
Security and Tangible Chattel Paper.

 

                (b)           In addition, the following terms shall have the
meanings set forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

                                “Permitted Liens” means (a) Liens securing
obligations under the Revolving Credit Agreement provided that such Liens are
subject to the Intercreditor Agreement; (b) Liens (other than Liens imposed
under ERISA) for taxes, assessments or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the Borrower in accordance with GAAP; and (c) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 9.01(h) of the Facility Agreement.

 

“Secured Obligations” means all Obligations.

 

                2.             Grant of Security Interest in the Collateral.  To
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Secured

 

--------------------------------------------------------------------------------


 

Obligations, the Obligor hereby grants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, a continuing security
interest in, and a right to set off against, any and all right, title and
interest of the Obligor in and to all of the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”):

 

(a)           all of the accounts specified below (collectively, the “Cash
Collateral Account”):

 

(i)            account number [                    ] maintained by Banc of
America Securities LLC in the name of the Obligor, for the benefit of the
Obligor or as a collateral account of the Administrative Agent for the Obligor;
and [Note: If the Cash Collateral Account is maintained with an affiliate of
Banc of America Securities LLC, then this granting clause will be revised as
necessary]

 

(ii)           all successor and replacement accounts, regardless of the numbers
of such accounts or the offices at which such accounts are maintained;

 

(b)           All rights of the Obligor in connection with the Cash Collateral
Account, including any rights against any Securities Intermediary or any
clearing broker in connection with the Cash Collateral Account;

 

(c)           All Investment Property, Security Entitlements, Financial Assets,
Securities,  Deposit Accounts, Instruments, General Intangibles, money,
certificates of deposit and all other investments or property of any sort now or
hereafter held, maintained or administered in, or credited to, the Cash
Collateral Account; and

 

(d)           all Proceeds of any and all of the foregoing.

 

                The Obligor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the Secured Obligations, whether now existing or
hereafter arising.

 

The Obligor hereby agrees that all rights, assets and property at any time held
in or credited to any Securities Account constituting Collateral shall be
treated as Financial Assets.

 

                3.             Collateral Restrictions.

 

(a)           The Obligor may not sell, trade, withdraw or substitute any part
of the Collateral (and if any of the Collateral is maintained with or held by a
Securities Intermediary, the Obligor shall not request that such Securities
Intermediary sell, trade, withdraw or substitute any part of the Collateral)
provided that the Obligor may direct that amounts in the Cash Collateral Account
be invested in Cash Equivalents selected by the Obligor.

 

(b)           The Administrative Agent shall, at the request of the Obligor,
(i) upon the expiration or termination of any Letter of Credit or the permanent
reduction of the stated amount of any Letter of Credit, release its Lien on Cash
Collateral in an amount equal to the amount, if any, by which the aggregate
amount of Cash Collateral exceeds the aggregate Outstanding Amount of all L/C
Obligations and (ii) release its Lien on Cash Collateral consisting of interest
and regular cash dividends on Cash Equivalents held in the Cash Collateral
Account provided that, after giving effect to such release, the aggregate
Outstanding Amount of all L/C Obligations shall not exceed the Cash Collateral. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter

 

2

--------------------------------------------------------------------------------


 

of Credit shall not be deemed to have expired and shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

4.             Representations and Warranties.  The Obligor hereby represents
and warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:

 

(a)           Ownership.  The Obligor is the legal and beneficial owner of the
Collateral and has the right to pledge, sell, assign or transfer the same.

 

(b)           Security Interest/Priority.  This Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral and, when perfected by
properly filing financing statements under the UCC, shall constitute a valid and
perfected, first priority security interest in the Collateral, to the extent
such security interest can be perfected by filing financing statements under the
UCC, free and clear of all Liens other than Permitted Liens.  With respect to
any Collateral consisting of a Deposit Account, Securities Entitlement or held
in a Securities Account, upon execution and delivery by the applicable Obligor,
the applicable Securities Intermediary and the Administrative Agent of an
agreement granting control to the Administrative Agent over such Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Collateral.

 

(c)           Types of Collateral.  None of the Collateral is the Proceeds of
As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes or
standing timber.

 

(d)           Consents; Etc.  There are no restrictions in any document related
to the Collateral which would limit or restrict (i) the grant of a Lien pursuant
to this Agreement, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien as contemplated by this Agreement. 
Except for (i) the filing or recording of UCC financing statements,
(ii) obtaining control to perfect the Liens created by this Agreement, (iv) such
actions as may be required by Laws affecting the offering and sale of securities
and (v) consents, authorizations, filings or other actions which have been
obtained or made, no consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no material
consent of any other Person (including, without limitation, any stockholder,
member or creditor of the Obligor), is required for (A) the grant by the Obligor
of the security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by the Obligor or (B) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control or (C) the exercise by the
Administrative Agent or the holders of the Secured Obligations of the rights and
remedies provided for in this Agreement.

 

                5.             Covenants. The Obligor covenants that until such
time as the Secured Obligations arising under the Loan Documents (other than
contingent indemnification obligations) have been paid in full, the Commitments
have expired or been terminated and no Letters of Credit remain outstanding, the
Obligor shall:

 

(a)           Instruments/Chattel Paper/Pledged Equity/Control.

 

(i)            If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper, deliver such Instrument or Tangible Chattel Paper to the Administrative
Agent (or the Securities Intermediary, if applicable) duly endorsed in a manner
reasonably satisfactory to the Administrative Agent (or the Securities
Intermediary, if applicable).  The Obligor shall ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

3

--------------------------------------------------------------------------------


 

(ii)           Deliver to the Administrative Agent (or the Securities
Intermediary, if applicable) promptly upon the receipt thereof by or on behalf
of the Obligor, all certificates and instruments representing or evidencing
Collateral.  Prior to delivery to the Administrative Agent (or the Securities
Intermediary, if applicable), all such certificates and instruments shall be
held in trust by the Obligor for the benefit of the Administrative Agent
pursuant hereto.  All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, in a form reasonably acceptable
to the Administrative Agent (or the Securities Intermediary, if applicable).

 

(b)           Further Assurances.  The Obligor shall execute and deliver to the
Administrative Agent such agreements, assignments or instruments as the
Administrative Agent may reasonably request and do all such other things as the
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Administrative Agent its security interests hereunder, including such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (ii) to consummate the transactions contemplated hereby
and (iii) to otherwise reasonably protect and assure the Administrative Agent of
its rights and interests hereunder.

 

                6.             Authorization to File Financing Statements.  The
Obligor hereby authorizes the Administrative Agent to prepare and file such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Administrative Agent may from
time to time deem reasonably necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC.

 

                7.             Advances.  Upon the occurrence of an Event of
Default and the continuation thereof and upon notice to the Obligor, on failure
of the Obligor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Administrative Agent may reasonably make
for the protection of the security hereof or which may be compelled to make by
operation of Law.  All such sums and amounts so expended shall be repayable by
the Obligor promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate.  No such performance of any
covenant or agreement by the Administrative Agent on behalf of the Obligor, and
no such advance or expenditure therefor, shall relieve the Obligor of any
Default or Event of Default.  The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by the
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

                8.             Remedies.

 

(a)           General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and

 

4

--------------------------------------------------------------------------------


 

regardless of whether the UCC applies to the affected Collateral).  Additionally
the Administrative Agent may sell all or any part of the Collateral at public or
private sale in accordance with the UCC, without advertisement, in such manner
and order as the Administrative Agent may elect.  Any Lender may purchase the
Collateral for its own account at any such sale.  The Administrative Agent shall
give the Obligor such notice of any public or private sale as may be required by
the UCC, provided that to the extent notice of any such sale is required by the
UCC or other applicable law, the Obligor agrees that at least 10 days notice to
the Obligor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and provided
further that, if the Administrative Agent fails to comply with this sentence in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC or other applicable
law.  The Obligor acknowledges that Collateral may be sold at a loss to the
Obligor, and that, in such event, the Administrative Agent shall have no
liability or responsibility to the Obligor for such loss.  The Obligor further
acknowledges that a private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that no such private sale shall, to
the extent permitted by applicable law, be deemed not to be “commercially
reasonable” solely as a result of such prices and other sale terms.  Upon any
such sale, the Administrative Agent shall have the right to deliver, assign and
transfer to the buyer thereof the Collateral so sold.  Each buyer at any such
sale shall hold the Collateral so sold absolutely and free from any claim or
right of whatsoever kind, including any equity or right of redemption of the
Obligor that may be waived or any other right or claim of the Obligor, and the
Obligor, to the extent permitted by law, hereby specifically waives all rights
of redemption, stay or appraisal that the Obligor has or may have under any law
now existing or hereafter adopted.  Without limiting any other rights and
remedies available to the Administrative Agent, the Obligor expressly
acknowledges and agrees that with respect to Collateral consisting of notes,
bonds or other securities which are not sold on a recognized market, the
Administrative Agent shall be deemed to have conducted a commercially reasonable
sale of such Collateral if (a) such sale is conducted by any nationally
recognized broker dealer (including any affiliate of the Administrative Agent),
investment banker or any other method common in the securities industry, and
(b) if the purchaser is the Administrative Agent or any affiliate of the
Administrative Agent, the sale price received by the Administrative Agent in
connection with such sale is reasonably supported by quotations received from
one or more other nationally recognized broker-dealers, investment bankers or
other financial institutions.  The Obligor agrees that the Collateral may be
sold as provided for in this Agreement and expressly waives any rights of notice
of sale, advertisement procedures, or related provisions granted under
applicable law, including the New York Lien Law.

 

(b)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or, if applicable pursuant to Section 21 hereto, the Required Lenders to
exercise any right, remedy or option under this Agreement, any other Loan
Document, any other document relating to the Secured Obligations, or as provided
by Law, or any delay by the Administrative Agent or the Required Lenders in
exercising the same, shall not operate as a waiver of any such right, remedy or
option.  No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Administrative Agent or
the Required Lenders shall only be granted as provided herein.  To the extent
permitted by Law, none of the Administrative Agent, the holders of the Secured
Obligations or any party acting as attorney for the Administrative Agent or the
holders of the Secured Obligations, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than its
(or any of its Related Parties’) gross negligence, willful misconduct or bad
faith.  The rights and remedies of the Administrative Agent and the holders of
the Secured Obligations under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent may have.

 

5

--------------------------------------------------------------------------------


 

(c)           Retention of Collateral.  In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations.  Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

(d)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Obligor shall be liable for the deficiency, together with interest
thereon at the Default Rate, together with the reasonable and documented
out-of-pocket costs of collection and the reasonable and documented fees,
charges and disbursements of counsel.  Any surplus remaining after the full
payment and satisfaction of the Secured Obligations (other than contingent
indemnification obligations) shall be returned to the Obligor or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

 

                9.             Rights of the Administrative Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions for the purposes of collecting any Collateral and enforcing any other
right in respect thereof upon the occurrence and during the continuance of an
Event of Default, each as the Administrative Agent may determine to be
reasonably necessary or appropriate:

 

(i)            to endorse, receive, accept and collect all checks, drafts, other
payment orders and instruments representing or included in the Collateral or
representing any payment, dividend or distribution relating to any Collateral or
to take any other action to enforce, collect or compromise any of the
Collateral;

 

(ii)           to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of the Administrative Agent
or its nominee or any broker-dealer (which may be an affiliate of the
Administrative Agent) and to execute any control agreement covering any
Collateral on the Obligor’s behalf and as attorney-in-fact for the Obligor in
order to perfect the Administrative Agent’s first priority and continuing
security interest in the Collateral and in order to provide the Administrative
Agent with control of the Collateral, and the Obligor’s signature on this
Agreement or other authentication of this Agreement shall constitute an
irrevocable direction by the Obligor to any bank, custodian, broker dealer, any
other Securities Intermediary or commodity intermediary holding any Collateral
or any issuer of any letters of credit to comply with any instructions or
entitlement orders, of the Administrative Agent without further consent of the
Obligor;

 

(iii)          to participate in any recapitalization, reclassification,
reorganization, consolidation, redemption, stock split, merger or liquidation of
any issuer of securities which constitute Collateral, and in connection
therewith the Administrative Agent may deposit or surrender control of the
Collateral, accept money or other property in exchange for the Collateral, and
take such action as it deems proper in connection therewith, and any money or
property received on account of or in exchange for the Collateral shall be
applied to the Secured Obligations or held by the Administrative Agent
thereafter as Collateral pursuant to the provisions hereof;

 

6

--------------------------------------------------------------------------------


 

(iv)          to exercise any right, privilege or option pertaining to any
Collateral, but the Administrative Agent has no obligation to do so;

 

(v)           to file any claims, take any actions or institute any proceedings
which the Administrative Agent determines to be necessary or appropriate to
collect or preserve the Collateral or to enforce the Administrative Agent’s
rights with respect to the Collateral;

 

(vi)          to execute in the name or otherwise authenticate on behalf of the
Obligor any record reasonably believed necessary or appropriate by the
Administrative Agent for compliance with laws, rules or regulations applicable
to any Collateral, or in connection with exercising the Administrative Agent’s
rights under this Agreement;

 

(vii)         to make any compromise or settlement it deems desirable or proper
with reference to the Collateral;

 

(viii)        to do and take any and all actions with respect to the Collateral
and to perform any of the Obligor’s obligations under this Agreement; and

 

(ix)           to execute any documentation reasonably believed necessary by the
Administrative Agent for compliance with Rule 144 or any other restrictions,
laws, rules or regulations applicable to any Collateral hereunder that
constitutes restricted or control securities under the securities laws.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents (other than contingent indemnification obligations) have been paid in
full, the Commitments have expired or been terminated and no Letters of Credit
remain outstanding.  The Administrative Agent shall be under no duty to exercise
or withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so.  The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its or
any of its Related Parties’ gross negligence, willful misconduct or bad faith. 
This power of attorney is conferred on the Administrative Agent solely to
protect, preserve and realize upon its security interest in the Collateral.

 

(b)           Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Facility Agreement, and
such successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.

 

(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligor shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligor.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no responsibility for ascertaining or taking action

 

7

--------------------------------------------------------------------------------


 

with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters.

 

                10.           Application of Proceeds.  Upon the acceleration of
the Obligations pursuant to Section 9.02 of the Facility Agreement, any payments
in respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any holder of the Secured Obligations in
cash or its equivalent, will be applied in reduction of the Secured Obligations
in the order set forth in Section 9.03 of the Facility Agreement.

 

                11.           Continuing Agreement.

 

(a)           This Agreement shall remain in full force and effect until such
time as the Secured Obligations arising under the Loan Documents (other than
contingent indemnification obligations) have been paid in full, the Commitments
have expired or been terminated and no Letters of Credit remain outstanding, at
which time this Agreement shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Obligor,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Obligor evidencing such termination and promptly
deliver all possessory Collateral to the Obligor or their designees and take all
action reasonably requested by the Obligor to evidence such release.

 

(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all reasonable and documented out-of-pocket costs and expenses
(including without limitation any reasonable and documented legal fees and
disbursements) incurred by the Administrative Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

 

                12.           Amendments; Waivers; Modifications, etc.  This
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 11.01 of the
Facility Agreement.

 

                13.           Successors in Interest.  This Agreement shall be
binding upon the Obligor, its successors and assigns and shall inure, together
with the rights and remedies of the Administrative Agent and the holders of the
Secured Obligations hereunder, to the benefit of the Administrative Agent and
the holders of the Secured Obligations and their successors and permitted
assigns.

 

                14.           Notices.  All notices required or permitted to be
given under this Agreement shall be in conformance with Section 11.02 of the
Facility Agreement.

 

                15.           Counterparts.  This Agreement may be executed in
any number of counterparts, each of which where so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
It shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart.  Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually-executed counterpart
of this Agreement.

 

                16.           Headings.  The headings of the sections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

                17.           Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL.  The terms of Sections 11.14 and 11.15 of the Facility
Agreement with respect to governing law, submission to jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

 

                18.           Severability.  If any provision of this Agreement
is determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

                19.           Entirety.  This Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

                20.           Other Security.  To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real property and securities owned by
the Obligor), or by a guarantee, endorsement or property of any other Person,
then the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement in accordance with the documentation
evidencing or creating such rights or interests, and the Administrative Agent
shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.

 

                21.           Rights of Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders if:

 

                                (a) the Administrative Agent has refused to
exercise any rights hereunder at the direction of the Required Lenders; or

 

                                (b) the Administrative Agent has resigned
pursuant to Section 10.06 of the Facility Agreement and no successor
Administrative Agent has been appointed by the Required Lenders.

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

OBLIGOR:

 

GT SOLAR INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

 

[VERSION 2:  PLEDGE OF SPECIFIC ASSETS IN SECURITIES ACCOUNT.]

 

Exhibit A to Pledge Agreement

 

Description of Collateral

 

1.     The following financial assets, securities entitlements, investment
property and/or securities, together with all investment property, financial
assets, securities entitlements and/or securities hereafter delivered to Bank or
held in or credited to the Accounts (as hereinafter defined) in substitution
therefor or in addition thereto:
                                                                                                    
                                                                                
                                                          
                                                                          
                                                                                 .

 

Such financial assets, investment property, securities entitlements and/or
securities are or will be held in or credited to the accounts specified below
(the “Accounts”):

 

(a)    The following listed account(s):

 

[ACCOUNTS HELD AT BANK OF AMERICA, N.A.:]

 

[TRUST ACCOUNT AT THE BANK, WHERE THE BANK IS A TRUSTEE OF THE TRUST

(FOR IMA, IAA, TRUST ACCOUNT OR CUSTODY ACCOUNT AT BANK, INSERT ONLY THE LAST 7
NUMBERS OF THE ACCOUNT NUMBER.  FOR ALL OTHER ACCOUNTS, INSERT THE ENTIRE
ACCOUNT NUMBER).]

 

(i)       Account number(s)/account number(s) ending in
                                 held by Bank as trustee or co-trustee for the
following trust:                          dated                       .

 

[OTHER SINGLE ACCOUNTS WHERE BANK IS NOT TRUSTEE

(FOR IMA, IAA, TRUST ACCOUNT OR CUSTODY ACCOUNT AT BANK, INSERT ONLY THE LAST 7
NUMBERS OF THE ACCOUNT NUMBER.  FOR ALL OTHER ACCOUNTS, INSERT THE ENTIRE
ACCOUNT NUMBER).]

 

(ii)      Account number(s)/account number(s) ending in
                                 held by Bank as agent or custodian for Pledgor
under an agreement for custody, safekeeping, investment management, investment
advisory or similar services between Pledgor and Bank.

 

--------------------------------------------------------------------------------


 

[ACCOUNTS HELD AT OTHER LEGAL ENTITIES:]

 

[207 AND/OR 208 ACCOUNT MAINTAINED WITH BANC OF AMERICA SECURITIES LLC.]

 

(iii)     Account number(s) 207-                     and
208-                         maintained by Banc of America Securities LLC in the
name of Pledgor, for the benefit of Pledgor, or as a collateral account of Bank
for Pledgor.

 

[ALL OTHER SECURITIES ACCOUNTS.

INCLUDES:

(A)  A 209 OR A 249 BAS ACCOUNT;

 

(B)  ACCOUNTS MAINTAINED DIRECTLY WITH A MUTUAL FUND COMPANY, INCLUDING
NATIONSFUND; AND

 

(C)  ANY OTHER BROKERAGE ACCOUNT OR SECURITIES ACCOUNT AT ANY OTHER FINANCIAL
INSTITUTION.]

 

NOTE:  BAI DOES NOT ALLOW LIENS OVER SPECIFIC ASSETS IN AN ACCOUNT.

 

[INCLUDE THE ENTIRE ACCOUNT NUMBER.]

 

(iv)    Account number(s)                                  maintained by [Banc
of America Securities LLC][                                ] in the name of
Pledgor, for the benefit of Pledgor, or as a collateral account of Bank for
Pledgor.

 

(b)    All successor and replacement accounts, regardless of the numbers of such
accounts or the offices at which such accounts are maintained.

 

(c)    Any linked or related accounts or subaccounts held by any affiliate of
Bank of America Corporation or any entity as clearing broker for any of the
accounts.

 

2.     All rights of Pledgor in connection with the Collateral, including any
rights against any securities intermediary, any such affiliate of Bank of
America Corporation or any clearing broker in connection with the Collateral.

 

[INCLUDE PARAGRAPH 3 IF COLLATERAL INCLUDES A 207 AND/OR 208 ACCOUNT MAINTAINED
WITH BANC OF AMERICA SECURITIES.]

 

3.     All rights of Pledgor under any agreement between Pledgor and Bank or any
of its affiliates, now existing or hereafter entered into, which provides for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, securities puts, calls, collars, options or forwards or any combination
of, or option with respect to, these or similar transactions, including, without
limitation, any right to payment thereunder.

 

4.     All present and future income, proceeds, earnings, increases, and
substitutions from or for the Collateral of every kind and nature, including
without limitation all payments, interest, profits, distributions, benefits,
rights, options, warrants, dividends, stock dividends, stock splits, stock
rights, regulatory dividends, subscriptions, monies, claims for money due and to
become due, proceeds of any insurance on the Collateral, shares of stock of
different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Pledgor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles.

 

5.     For the purposes of this Exhibit, if there is more than one Pledgor, the
term “Pledgor” shall include any one or more of the Pledgors.

 

2

--------------------------------------------------------------------------------


 

[VERSION 3:  PLEDGE OF SPECIFIC ASSETS NOT IN A SECURITIES ACCOUNT.]

 

Exhibit A to Pledge Agreement

 

Description of Collateral

 

[INCLUDE THIS VERSION OF PARAGRAPH 1 FOR SPECIFIC CERTIFICATED STOCK HELD AT THE
BANK.  DO NOT USE WHEN COLLATERAL SECURES A CONSUMER PURPOSE LOAN OR GUARANTY OF
A CONSUMER PURPOSE LOAN GOVERNED BY CALIFORNIA LAW.]

 

1.     shares of [class        ][common][preferred] stock of
                       evidenced in whole or in part by certificate #
                                            .

 

[INCLUDE THIS VERSION OF PARAGRAPH 1 FOR SPECIFIC BONDS OR OTHER SPECIFIC ASSETS
HELD AT THE BANK.  DO NOT USE WHEN COLLATERAL SECURES A CONSUMER PURPOSE LOAN OR
GUARANTY OF A CONSUMER PURPOSE LOAN GOVERNED BY CALIFORNIA LAW.]

 

1.     [                                        ]

 

[INCLUDE PARAGRAPH 2 FOR HEDGE FUNDS OTHER THAN BACAP HEDGE FUNDS APPROVED FOR
COLLATERAL VALUE (BACAP HEDGE FUNDS APPROVED FOR COLLATERAL VALUE INCLUDE: BACAP
MULTI-STRATEGY HEDGE FUND, LLC (SERIES I); BACAP ALTERNATIVE MONTAGE FUND, LLC;
BA MULTI-STRATEGY FUND, LLC; BA HEDGE FUND DIRECT, L.P. - RENAISSANCE
INSTITUTIONAL EQUITIES FUND) OR AN INTEREST IN A LIMITED PARTNERSHIP HELD BY A
LIMITED PARTNER THAT IS GIVEN COLLATERAL VALUE IN THE APPROVAL DOCUMENT.]

 

2.     All of the Pledgor’s present or hereafter acquired right, title and
interest in the                  Partnership, and any and all payments,
dividends or distributions of whatever kind or character, whether in cash or
other rights or property, at any time made, owing or payable to the Pledgor in
respect of or on account of Pledgor’s present or hereafter acquired interests in
the foregoing partnership(s), whether due or to become due and whether
representing profits, dividends, distributions pursuant to complete or partial
liquidation or dissolution of the partnership(s), distributions pursuant to any
complete or partial liquidation or withdrawal of any interests in the
partnership(s), repayment or other return of capital contributions.

 

[INCLUDE PARAGRAPH 3 FOR EATON VANCE FUND APPROVED FOR COLLATERAL VALUE THAT IS
GIVEN COLLATERAL VALUE IN THE APPROVAL DOCUMENT.  INSERT THE NAME OF THE EATON
VANCE FUND.  EATON VANCE FUNDS APPROVED FOR COLLATERAL VALUE INCLUDE: BELAIR
CAPITAL FUND, BELBROOK CAPITAL FUND, BELCREST CAPITAL FUND, BELMAR CAPITAL FUND,
BELPORT CAPITAL FUND, BELROSE CAPITAL FUND, BELTERRA CAPITAL FUND, BELWATER
CAPITAL FUND.]

 

3.     All of Pledgor’s right, title and interest in and to the
[                                        ] [and] [Belair Capital Fund LLC] [and]
[Belbrook Capital Fund LLC] [and] [Belcrest Capital Fund LLC] [and] [Belmar
Capital Fund LLC] [and] [Belport Capital Fund LLC] [and] [Belrose Capital Fund
LLC] [and] [Belterra Capital Fund LLC] [and] [Belwater Capital Fund LLC]
(collectively, the “Interest”), whether now owned or hereafter acquired,
including without limitation, (i) Pledgor’s interest in the profits and losses
generated by the Interest, any right to receive distributions therefrom or to
make redemptions of such Interest or tender thereof, (ii) all rights,
privileges, authority and power of Pledgor as owner and holder of the Interest,
including all contract rights related thereto, (iii) any documents or
certificates representing or evidencing the Interest, (iv) all of Pledgor’s
interests in any account holding the Interest including without limitation, any
account at Investor’s Bank and Trust Company and all rights against any such
entity holding such an account, and (v) all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Interest, in each case, whether now
existing or hereafter arising, whether at law or in equity.

 

[INCLUDE PARAGRAPH 4 IF COLLATERAL INCLUDES BACAP HEDGE FUND APPROVED FOR
COLLATERAL VALUE THAT IS GIVEN COLLATERAL VALUE IN THE APPROVAL DOCUMENT.  BACAP
HEDGE FUND APPROVED FOR COLLATERAL VALUE INCLUDE: BACAP MULTI-STRATEGY HEDGE
FUND, LLC (SERIES I); BACAP ALTERNATIVE MONTAGE FUND, LLC; BA MULTI-STRATEGY
FUND, LLC; BA HEDGE FUND DIRECT, L.P. - RENAISSANCE INSTITUTIONAL EQUITIES
FUND.]

 

4.     All membership and other right, title and interest in and to the
Pledgor’s investment in [                                    ] [and] [Series I
of BACAP Multi-Strategy Hedge Fund, LLC] [and] [BACAP Alternative Montage Fund,
LLC]

 

3

--------------------------------------------------------------------------------


 

[and] [BA Multi-Strategy Fund, LLC] [and] [BA Hedge Fund Direct, L.P. -
Renaissance Institutional Equities Fund] (collectively, the “Interest”),
including without limitation, (i) Pledgor’s interest in the profits and losses
generated by the Interest, any right to receive distributions therefrom or to
make redemptions of such Interest or tender thereof, (ii) all rights,
privileges, authority and power of Pledgor as owner and holder of the Interest,
including all contract rights related thereto, (iii) any documents or
certificates representing or evidencing the Interest, and (iv) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for the
Interest, in each case, whether now existing or hereafter arising, whether at
law or in equity.

 

5.     All present and future income, proceeds, earnings, increases, and
substitutions from or for the Collateral of every kind and nature, including
without limitation all payments, interest, profits, distributions, benefits,
rights, options, warrants, dividends, stock dividends, stock splits, stock
rights, regulatory dividends, subscriptions, monies, claims for money due and to
become due, proceeds of any insurance on the Collateral, shares of stock of
different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Pledgor is entitled to
receive on account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles.

 

6.     For the purposes of this Exhibit, if there is more than one Pledgor, the
term “Pledgor” shall include any one or more of the Pledgors.

 

4

--------------------------------------------------------------------------------


 

[VERSION 4:  CALIFORNIA-SPECIFIC PROVISION.  THIS PROVISION SHOULD BE USED WHEN
(1) THE PLEDGE AGREEMENT SECURES A CONSUMER LOAN OR A GUARANTY OF A CONSUMER
LOAN , (2) SUCH CONSUMER LOAN OR A GUARANTY OF A CONSUMER LOAN IS SECURED WITH
SPECIFIC ASSETS NOT HELD IN A SECURITIES ACCOUNT, AND (3) THE BORROWER, PLEDGOR
OR GUARANTOR RESIDES IN CALIFORNIA, OR THE LOAN AGREEMENT (OR PROMISSORY NOTE),
PLEDGE AGREEMENT OR GUARANTY IS GOVERNED BY CALIFORNIA LAW.]

 

Exhibit A to Pledge Agreement

 

Description of Collateral

 

This Exhibit A is a part of the Pledge Agreement dated
                             between                                   
(Pledgor) and Bank of America, N.A. (Bank).  In addition, this Exhibit A is a
part of the following:

 

[CHECK ALL THAT APPLY.]

 

¨            Promissory Note dated                           , executed by
[Pledgor] [                                      ] in favor of Bank, in the
original principal amount of $                              .

 

¨            Loan Agreement dated                              between [Pledgor]
[                                  ] and Bank.

 

¨            [Name of Guaranty] dated                              signed by
[Pledgor] [                                  ] in favor of Bank.

 

This Exhibit A will remain in effect until it is replaced with a new Exhibit A
signed by each of the parties named above.

 

DESCRIPTION OF COLLATERAL

 

[SELECT THE APPROPRIATE COLLATERAL DESCRIPTION.]

 

[FOR SPECIFIC CERTIFICATED SECURITIES HELD AT BANK:]

 

 

 

 

 

Number of

 

Certificate

Issuer

 

Class

 

Shares

 

Numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[DESCRIBE THE SECURITIES.]

 

[FOR HEDGE FUNDS OTHER THAN BACAP HEDGE FUNDS APPROVED FOR COLLATERAL VALUE
(BACAP HEDGE FUNDS APPROVED FOR COLLATERAL VALUE INCLUDE: BACAP MULTI-STRATEGY
HEDGE FUND, LLC (SERIES I); BACAP ALTERNATIVE MONTAGE FUND, LLC; BA
MULTI-STRATEGY FUND, LLC; BA HEDGE FUND DIRECT, L.P. - RENAISSANCE INSTITUTIONAL
EQUITIES FUND) OR AN INTEREST IN A LIMITED PARTNERSHIP HELD BY A LIMITED PARTNER
THAT IS GIVEN COLLATERAL VALUE IN THE APPROVAL DOCUMENT:]

 

All of the Pledgor’s present or hereafter acquired right, title and interest in
the              Partnership, and any and all payments, dividends or
distributions of whatever kind or character, whether in cash or other rights or
property, at any time made, owing or payable to the Pledgor in respect of or on
account of Pledgor’s present or hereafter acquired interests in the foregoing
partnership(s), whether due or to become due and whether representing profits,
dividends, distributions pursuant to complete or partial liquidation or
dissolution of the partnership(s), distributions pursuant to any complete or
partial liquidation or withdrawal of any interests in the partnership(s),
repayment or other return of capital contributions.

 

[FOR AN EATON VANCE FUND APPROVED FOR COLLATERAL VALUE THAT IS GIVEN COLLATERAL
VALUE IN THE APPROVAL DOCUMENT.  INSERT THE NAME OF THE EATON VANCE FUND.  EATON
VANCE FUNDS APPROVED FOR COLLATERAL VALUE INCLUDE: BELAIR CAPITAL FUND, BELBROOK
CAPITAL FUND, BELCREST CAPITAL FUND, BELMAR CAPITAL FUND, BELPORT CAPITAL FUND,
BELROSE CAPITAL FUND, BELTERRA CAPITAL FUND, BELWATER CAPITAL FUND.]

 

5

--------------------------------------------------------------------------------


 

All of the Pledgor’s right, title and interest in and to the
[                                        ] [and] [Belair Capital Fund LLC] [and]
[Belbrook Capital Fund LLC] [and] [Belcrest Capital Fund LLC] [and] [Belmar
Capital Fund LLC] [and] [Belport Capital Fund LLC] [and] [Belrose Capital Fund
LLC] [and] [Belterra Capital Fund LLC] [and] [Belwater Capital Fund LLC]
(collectively, the “Interest”), whether now owned or hereafter acquired,
including without limitation, (i) Pledgor’s interest in the profits and losses
generated by the Interest, any right to receive distributions therefrom or to
make redemptions of such Interest or tender thereof, (ii) all rights,
privileges, authority and power of Pledgor as owner and holder of the Interest,
including all contract rights related thereto, (iii) any documents or
certificates representing or evidencing the Interest, (iv) all of Pledgor’s
interests in any account holding the Interest including without limitation, any
account at Investor’s Bank and Trust Company and all rights against any such
entity holding such an account, and (v) all distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Interest, in each case, whether now
existing or hereafter arising, whether at law or in equity.

 

[FOR A BACAP HEDGE FUND APPROVED FOR COLLATERAL VALUE THAT IS GIVEN COLLATERAL
VALUE IN THE APPROVAL DOCUMENT.  INSERT THE COMPLETE NAME OF THE BACAP HEDGE
FUND.  BACAP HEDGE FUNDS APPROVED FOR COLLATERAL VALUE INCLUDE: BACAP
MULTI-STRATEGY HEDGE FUND, LLC (SERIES I), BACAP ALTERNATIVE MONTAGE FUND, LLC,
BA MULTI-STRATEGY FUND, LLC, BA HEDGE FUND DIRECT, L.P. - RENAISSANCE
INSTITUTIONAL EQUITIES FUND.]

 

All membership and other right, title and interest in and to the Pledgor’s
investment in [                                    ] [and] [Series I of BACAP
Multi-Strategy Hedge Fund, LLC] [and] [BACAP Alternative Montage Fund, LLC]
[and] [BA Multi-Strategy Fund, LLC] [and] [BA Hedge Fund Direct, L.P. -
Renaissance Institutional Equities Fund] (collectively, the “Interest”),
including without limitation, (i) Pledgor’s interest in the profits and losses
generated by the Interest, any right to receive distributions therefrom or to
make redemptions of such Interest or tender thereof, (ii) all rights,
privileges, authority and power of Pledgor as owner and holder of the Interest,
including all contract rights related thereto, (iii) any documents or
certificates representing or evidencing the Interest, and (iv) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for the
Interest, in each case, whether now existing or hereafter arising, whether at
law or in equity.

 

[ALWAYS INCLUDE THE FOLLOWING SENTENCE.]

 

The Collateral includes all present and future income, proceeds, earnings,
increases, and substitutions from or for the Collateral of every kind and
nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles.

 

This Exhibit A is dated                                   .

 

¨            If this box is checked, this Exhibit A replaces a prior Exhibit A
[EACH REPLACEMENT EXHIBIT A SHOULD LIST ALL COLLATERAL SUBJECT TO THE PLEDGE
AGREEMENT AS OF THE EFFECTIVE DATE OF REPLACEMENT ON A CUMULATIVE BASIS.]

 

 

BANK OF AMERICA, N.A.

[SIGNATURE BLOCK FOR PLEDGOR]

 

 

 

 

 

 

 

 

By

 

 

X

 

Printed Name

 

 

Printed Name

 

Title

 

 

 

 

[ADD SIGNATURE BLOCKS FOR EACH PARTY LISTED ABOVE, I.E. BORROWER OR GUARANTOR.]

 

6

--------------------------------------------------------------------------------


 

[Use this version of Schedule 1 when (1) the Collateral is Multiple Selects and
Portfolio Foundation Accounts held in PACE and (2) the Pledge Agreement contains
Collateral Maintenance provisions. Only the first paragraph and Pledgor
signature block should be completed by the Document Administrator when the
Pledge Agreement is prepared.  There is a separate Schedule 1 to Exhibit A to
Pledge Agreement which will be completed if Pledgor adds subaccount(s), deletes
subaccount(s) and/or changes advance/call of subaccount(s). ]

 

SCHEDULE 1 to Exhibit A to PLEDGE AGREEMENT

 

FORM OF PLEDGE CERTIFICATE

 

Reference is hereby made to that certain Pledge Agreement dated as of
                        ,            (the “Pledge Agreement”), between the
undersigned (Pledgor) and Bank.  This Pledge Certificate is delivered pursuant
to paragraph 1(a) of Exhibit A to Pledge Agreement (Description of Collateral). 
All capitalized terms used and not otherwise defined herein shall have their
respective meanings as set forth in the Pledge Agreement.

 

Pledgor hereby certifies that concurrently with the delivery of this Pledge
Certificate (check appropriate box(es)):

 

o Pledgor is designating the following account(s) held by Bank (collectively,
the “Additional Collateral Accounts”) as Collateral with the corresponding
Advance Percentage(s) and Margin Call Percentage(s):

 

 

 

Advance
Percentage

 

Margin Call
Percentage

 

Accounts with Bank of America, N.A. with acct. nos. ending as follows:

 

 

 

 

 

 

 

 

 

 

 

a)

 

 

%

 

%

b)

 

 

%

 

%

c)

 

 

%

 

%

 

and/or

 

o Pledgor is withdrawing the following account(s) held by Bank currently
constituting Collateral:

 

Accounts with Bank of America, N.A. with acct. nos. ending as follows:

 

 

 

 

 

 

 

 

 

 

 

a)

 

 

 

 

 

b)

 

 

 

 

 

c)

 

 

 

 

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

7

--------------------------------------------------------------------------------


 

and/or

 

o Pledgor is modifying the Advance Percentage and Margin Call Percentage of the
following account(s) held by Bank as follows:

 

 

 

Advance
Percentage

 

Margin Call
Percentage

 

Accounts with Bank of America, N.A. with acct. nos. ending as follows:

 

 

 

 

 

 

 

 

 

 

 

a)

 

 

%

 

%

b)

 

 

%

 

%

c)

 

 

%

 

%

 

Pledgor hereby irrevocably and unconditionally grants a security interest in, a
lien upon and the right of set-off against, and assigns and transfers to Bank
the above listed Additional Collateral Accounts and all property and assets
held, maintained or administered therein, or credited thereto, and all proceeds
thereof to secure the Indebtedness. Pledgor acknowledges and agrees that the
Collateral covered by and further described in the Pledge Agreement includes,
without limitation, such Additional Collateral Accounts, each of which shall
constitute a “CSG Account” as defined in the Pledge Agreement.  Pledgor hereby
represents and warrants that all of the representations and warranties contained
in the Pledge Agreement are true and correct in all material respects, including
with respect to the Additional Collateral Accounts with respect to which the
Advance Percentage(s) and Margin Call Percentage(s) are modified above, on the
date hereof as though made as of the date hereof.  Pledgor acknowledges and
agrees that each Additional Collateral Account listed above shall be covered by,
and subject to, each letter of direction regarding any Account constituting
Collateral and each Disclosure, Release and Indemnification and/or Waiver of
Conflict of Interest, Acknowledgement and Release previously executed by Pledgor
in favor of Bank with respect to each such Account. Except as expressly set
forth above, the Pledge Agreement shall continue in full force and effect and is
herby ratified and affirmed.

 

Pledgor further acknowledges that this Pledge Certificate is not effective until
countersigned by Bank below.

 

[CALIFORNIA-specific provision.  This provision should be used when (i) the
Pledge Agreement secures a consumer loan or a guaranty of a consumer loan and
(ii) the borrower, pledgor or guarantor resides in California or the loan
agreement (or promissory note), pledge agreement or guaranty is governed by
California law.]

 

This Schedule 1 also constitutes an amendment and supplement to the description
of collateral in the following:

 

[Check all that apply.]

 

¨            Promissory Note dated                           , executed by
[Pledgor] [                                      ] in favor of Bank, in the
original principal amount of $                              .

 

¨            Loan Agreement dated                              between [Pledgor]
[                                  ] and Bank.

 

¨            [Name of Guaranty] dated                              signed by
[Pledgor] [                                  ] in favor of Bank.

 

[End of CALIFORNIA provision.]

 

8

--------------------------------------------------------------------------------


 

The parties have executed this Pledge Certificate as of
                                          ,           .

 

[If this Agreement is governed by the law of CONNECTICUT, DELAWARE, DISTRICT OF
COLUMBIA, GEORGIA, MAINE, MARYLAND, MASSACHUSETTS, NEW YORK or VIRGINIA, use
this alternate:]

 

The parties executed this Pledge Certificate as of
                              ,           , intending to create an instrument
executed under seal.

 

[If this Agreement is governed by the law of PENNSYLVANIA, use this alternate:]

 

The parties executed this Pledge Certificate as of
                              ,           , intending to be legally bound.

 

[The following states require the word “(Seal)” after the signature of each
Pledgor:

CONNECTICUT, DELAWARE, DISTRICT OF COLUMBIA, GEORGIA, MAINE, MARYLAND,
MASSACHUSETTS, NEW YORK, NORTH CAROLINA, PENNSYLVANIA, VIRGINIA.]

 

[For MAINE, add a witness signature next to each Pledgor’s signature under the
heading: “Attested to:”.]

 

[For MASSACHUSETTS, add a witness signature next to each Pledgor’s signature
under the heading: “Witness:”.]

 

[Use this signature block if Pledgor is a business entity:]

 

 

PLEDGOR:

 

 

 

 

[Attested to:][Witness:]

[Name of Pledgor]

 

 

 

 

By:

 

[(Seal)]

 

 

 

Title:

 

 

 

[Use this signature block if Pledgor is an individual:]

[Attested to:][Witness:]

PLEDGOR:

 

 

 

[(Seal)]

 

 

Signature

 

 

 

 

 

Printed Name

 

 

 

BANK:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

[Use this version of Schedule 1 when (1) the Collateral is Multiple Selects and
Portfolio Foundation Accounts held in PACE and (2) the Pledge Agreement does not
include Collateral Maintenance provisions. Only the first paragraph and Pledgor
signature block should be completed by the Document Administrator when the
Pledge Agreement is prepared.  There is a separate Schedule 1 to Exhibit A to
Pledge Agreement (Word document) which will be completed if Pledgor adds
subaccount(s), deletes subaccount(s) and/or changes advance/call of
subaccount(s).]

 

SCHEDULE 1 to Exhibit A to PLEDGE AGREEMENT

 

FORM OF PLEDGE CERTIFICATE

 

Reference is hereby made to that certain Pledge Agreement dated as of
                   (the “Pledge Agreement”), between the undersigned (Pledgor)
and Bank.  This Pledge Certificate is delivered pursuant to paragraph 1(a) of
Exhibit A to Pledge Agreement (Description of Collateral).  All capitalized
terms used and not otherwise defined herein shall have their respective meanings
as set forth in the Pledge Agreement.

 

Pledgor hereby certifies that concurrently with the delivery of this Pledge
Certificate (check appropriate box(es)):

 

                o Pledgor is designating the following account(s) held by Bank
(collectively, the “Additional Collateral Accounts”) as Collateral:

 

Accounts with Bank of America, N.A. with acct. nos. ending as follows:

 

a)

b)

c)

 

                and/or

 

                o Pledgor is withdrawing the following account(s) held by Bank
currently constituting Collateral:

 

Accounts with Bank of America, N.A. with acct. nos. ending as follows:

 

a)

b)

c)

 

                Pledgor hereby irrevocably and unconditionally grants a security
interest in, a lien upon and the right of set-off against, and assigns and
transfers to Bank the above listed Additional Collateral Accounts and all
property and assets held, maintained or administered therein, or credited
thereto, and all proceeds thereof to secure the Indebtedness. Pledgor
acknowledges and agrees that the Collateral covered by and further described in
the Pledge Agreement includes, without limitation, such Additional Collateral
Accounts, each of which shall constitute a “CSG Account” as defined in the
Pledge Agreement.  Pledgor hereby represents and warrants that all of the
representations and warranties contained in the Pledge Agreement are true and
correct in all material respects on the date hereof as though made as of the
date hereof.  Pledgor acknowledges and agrees that each Additional Collateral
Account listed above shall be covered by, and subject to, each letter of
direction regarding any Account constituting Collateral and each Disclosure,
Release and Indemnification and/or Waiver of Conflict of Interest,
Acknowledgement and Release previously executed by Pledgor in favor of Bank with
respect to each such Account. Except as expressly set forth above, the Pledge
Agreement shall continue in full force and effect and is herby ratified and
affirmed.

 

Pledgor further acknowledges that this Pledge Certificate is not effective until
countersigned by Bank below.

 

10

--------------------------------------------------------------------------------


 

[CALIFORNIA-specific provision.  This provision should be used when (i) the
Pledge Agreement secures a consumer loan or a guaranty of a consumer loan and
(ii) the borrower, pledgor or guarantor resides in California or the loan
agreement (or promissory note), pledge agreement or guaranty is governed by
California law.]

 

This Schedule 1 also constitutes an amendment and supplement to the description
of collateral in the following:

 

[Check all that apply.]

 

¨            Promissory Note dated                           , executed by
[Pledgor] [                                      ] in favor of Bank, in the
original principal amount of $                              .

 

¨            Loan Agreement dated                              between [Pledgor]
[                                  ] and Bank.

 

¨            [Name of Guaranty] dated                              signed by
[Pledgor] [                                  ] in favor of Bank.

 

[End of CALIFORNIA provision.]

 

The parties have executed this Pledge Certificate as of
                                          ,           .

 

[If this Agreement is governed by the law of CONNECTICUT, DELAWARE, DISTRICT OF
COLUMBIA,GEORGIA, MAINE, MARYLAND, MASSACHUSETTS, NEW YORK or VIRGINIA, use this
alternate:]

 

The parties executed this Pledge Certificate as of
                              ,           , intending to create an instrument
executed under seal.

 

[If this Agreement is governed by the law of PENNSYLVANIA, use this alternate:]

 

The parties executed this Pledge Certificate as of
                              ,           , intending to be legally bound.

 

[The following states require the word “(Seal)” after the signature of each
Pledgor:

CONNECTICUT, DELAWARE, DISTRICT OF COLUMBIA, GEORGIA, MAINE, MARYLAND,
MASSACHUSETTS, NEW YORK, NORTH CAROLINA, PENNSYLVANIA, VIRGINIA.]

 

[For MAINE, add a witness signature next to each Pledgor’s signature under the
heading: “Attested to:”.]

 

[For MASSACHUSETTS, add a witness signature next to each Pledgor’s signature
under the heading: “Witness:”.]

 

[Use this signature block if Pledgor is a business entity:]

 

 

PLEDGOR:

 

 

 

 

[Attested to:][Witness:]

[Name of Pledgor]

 

 

 

 

By:

 

[(Seal)]

 

 

 

Title:

 

 

[Use this signature block if Pledgor is an individual:]

[Attested to:][Witness:]

PLEDGOR:

 

 

 

 

 

[(Seal)]

 

Signature

 

 

 

 

 

Printed Name

 

11

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

Exhibit 11.06-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

GT Solar International, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, N.A.

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of July 29, 2008 among the Borrower, the Lenders party
thereto, and the Administrative Agent

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

[7.            Trade Date:                           ](3)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By

 

 

Name:

 

Title:

 

[Consented to and](4) Accepted:

 

BANK OF AMERICA, N.A. as Administrative Agent

 

By

 

 

Name:

 

Title:

 

 

[Consented to:](5)

 

[BANK OF AMERICA, N.A., as L/C Issuer]

 

By

 

 

Name:

 

Title:

 

 

[GT SOLAR INTERNATIONAL, INC., a Delaware corporation]

 

By

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5) To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

                1.2.  Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements to be an assignee under
Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic

 

--------------------------------------------------------------------------------


 

transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York
without regard to conflict of laws principles thereof.

 

2

--------------------------------------------------------------------------------


 

Exhibit 11.06-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See Attached.

 

--------------------------------------------------------------------------------